DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/27/2019, 02/28/2019, 05/16/2019, 10/21/2019, and 07/23/2020 are being considered by the examiner.
Election/Restrictions
Claims 27-31 and 33-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/21.
Applicant’s election without traverse of group I in the reply filed on 04/21/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 12, 14-19, and 22 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Breed (2009/0015400). As per claim 1 and 22, Breed discloses a system for detecting (intended use) the operational status of a discharge gate on a railcar (the opening or closing (operational status) of the door (discharge gate) in a railroad car is detected by a door status sensor; para [0177], (0179]), the system comprising: a communication management unit located on the railcar (a communications device (communication management unit) mounted on the railroad car container and being operative to wirelessly transmit information to remote facilities; para (0017], (0179]); and a computer-readable storage medium comprising one or more programming instructions that, when executed (the electronic system associated with the telematics system interrogates the various interior monitoring system memories in processor; para (0050]), cause the communication management unit to: receive, from one or more sensors on the railcar, status information pertaining to the discharge gate, wherein the . 
As per claim 15, Breed discloses a system for detecting the operational status of one or more discharge gates on a railcar (the opening or closing (operational status) of the door (discharge gate) in a railroad car is detected by a door status sensor; para (0177], (0179]), the system comprising: a) a communication management unit "CMU" mounted on the railcar (a communications device (communication management unit) mounted on the railroad car container and being operative to wirelessly transmit information to remote facilities; para (0017), (0179]); b) one or more discharge gate sensors positioned on the one or more discharge gates configured for sensing whether the one or more 
As per claim 32, Breed discloses a method for detecting the operational status of a discharge gate on a railcar (the opening or closing (operational status) of the door (discharge gate) in a railroad car is detected by a door status sensor; para (0177], (0179]), the method comprising: by a communication management unit of the railcar (a communications device (communication management unit) mounted on the railroad car container and being operative to wirelessly transmit information to remote facilities; para (0017], (0179]): receiving, from one or more sensors on the railcar, status information pertaining to the discharge gate, wherein the discharge gate status information comprises an indication of whether the discharge gate is open or closed (ultrasonic sensors placed on the container doors may be activated on opening of the doors in order to monitor the movement of objects into or out of the railroad vehicle container, which might in turn be used to activate an RFID or bar code reading system or other object identification system; para (0123], (0128], (0134]), receiving motion information associated with the railcar (sensors on the railroad car container that can be used to monitor the motion of the container can communicate with the processor having the communication unit/system; para (0114], (0116], (0164], (0179]), receiving location information associated with the railcar (the system provides for tracking the cargo and making measurements to inform the interested parties of the status of the container, its contents, the environment and location and area in which the vehicle is operating, where location is determined using a GPS receiver; para (0125], (0200], (0203]), determining, based on the status information, the motion information and the location information (the processor having the communications unit/system receives sensor data from motion sensors, a GPS receiver and door sensors; para (0114], (0116], [0125], [0164]), whether one or more notification events have occurred, 
As per claim 2, Breed discloses the system of claim 1. Additionally, Breed discloses, wherein the one or more programming instructions that, when executed (the electronic system associated with the telematics system interrogates the various interior monitoring system memories in the processor; para (0050]), cause the communication management unit to receive motion information associated with the railcar comprise one or more programming instructions that, when executed, cause the communication management unit to receive the motion information from a motion sensor located on the railcar (ultrasonic sensors may be activated via the processor on opening of the doors in order to monitor the movement of objects into or out of the railroad vehicle container, which might in turn be used to activate an RFID or bar code reading system or other object identification system, where the processor includes a communications unit or system which communicates with the remote facility; para [0093], (0116], (0123], (0128], (0134]). 
As per claims 3/1 and 3/2, Breed discloses the system of claims 1-2. Additionally, Breed discloses, wherein the one or more programming instructions that, when executed, cause the communication management unit to receive location information associated with the railcar comprise one or more programming instructions that, when executed, cause the communication management unit to receive the location information from a global navigation satellite system (the system having a processor is installed onto a railroad car container and determines container location using a GPS receiver, where the programmed processor includes a communications unit or system which communicates with the remote facility; para (0116], (0125], (0131], (0179]). 

As per claim 17, Breed discloses the system of claim 16. Additionally, Breed discloses, wherein said railcar based network comprises a wireless mesh network (a network linking all vehicles in a peer-to-peer arrangement, using a wireless mesh network, at which time information relative to railroad car container contents can be communicated to the Internet or elsewhere through this peer-to-peer network; para (0082], (0179]). 
As per claims 18/15-18/17, Breed discloses the system of claims 15-17. Additionally, Breed discloses, wherein said CMU includes at least one of said motion sensor and location sensor (the motion sensor may be integrated into the processor having the communication unit/system; para (0103], (0116]). 
As per claims 19/15-19/17, Breed discloses the system of claims 15-17. Additionally, Breed discloses, wherein said network includes at least one of said motion sensor and said location sensor (the motion sensor may be integrated into the processor having the communication unit/system that communicates via the network; para (0082], (0103], (0116]).
As per claim 4 and 12, see para. 150; [claim 5] see para. 150; [claim 6] see para. 119-123 and 150; [claim 7] see para. 179; [claim 8 and 11 and 14] see para. 85.
Allowable Subject Matter
Claims 9, 10, 13, 20, 21, and 23-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason C Smith/Primary Examiner, Art Unit 3617